 



Exhibit 10.1
RETIREMENT AND CONSULTING AGREEMENT
     This Retirement and Consulting Agreement (this “Agreement”), dated
January 31, 2008, is entered into by and between H. J. HEINZ COMPANY, a
Pennsylvania corporation (the “Company”), and Jeffrey P. Berger (“Consultant”).
RECITALS
     WHEREAS, Consultant will retire from employment with the Company
immediately following the end of the Company Fiscal Year 2008 (the “Commencement
Date”), unless Consultant’s employment with the Company is terminated prior to
the Commencement Date (an “Early Termination”) by either Consultant or the
Company under the terms set forth below;
     WHEREAS, the Company believes that Consultant’s expertise and knowledge
will enhance the Company’s business and the Company wishes to retain Consultant
to perform consulting services and fulfill certain related duties and
obligations under the terms and conditions of this Agreement, commencing on the
Commencement Date; and
     WHEREAS, the Company and Consultant have entered into the Non-Competition
and Non-Solicitation Agreement of even date herewith.
     NOW, THEREFORE, in consideration of (a) the mutual covenants and agreements
set forth in this Agreement, and (b) other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
     1. Employment Period. From the date of this Agreement through and until the
Commencement Date (the “Employment Period”), Consultant shall continue as an
employee of the Company as Executive Vice President performing his prescribed
duties as set forth in Schedule 1, attached hereto and made a part hereof, and
subject to the Company’s policies and requirements applicable to its employees
and to Consultant as an executive officer thereof. An Early Termination of the
Employment Period shall occur at any time within the Employment Period when (i)
Consultant voluntarily terminates his employment with the Company upon written
notice to the Company; (ii) Consultant dies or becomes permanently disabled;
(iii) Consultant’s employment is terminated by the Company for “cause,” as
defined in the Second Amended and Restated Fiscal Year 2003 Stock Incentive Plan
(the “Plan”); or (iv) Consultant becomes entitled to receive or receives
compensation or benefits from the Company pursuant to the Severance Protection
Agreement between Consultant and Company. An Early Termination shall result in a
termination of this Agreement and upon such termination, any and all rights and
obligations of the parties under this Agreement shall terminate, including but
not limited to any and all duties and compensation, including but not limited to
the issuance of RSUs, applicable to the consulting services which otherwise
would have applied following the Commencement Date but subject to the continuing
survival of certain terms as set forth in Section 10 below. Consultant hereby
irrevocably designates May 1, 2008 as his retirement date from employment

 



--------------------------------------------------------------------------------



 



with the Company, subject to any applicable Early Termination. Concurrently with
such retirement, Consultant and Company shall exchange mutual releases of all
claims, provided that this Agreement, the Non-Competition and Non-Solicitation
Agreement and Consultant’s retirement and all other benefits provided to
Consultant as a retiree under applicable Company plans shall continue in full
force and effect.
     2. Consulting Services.
          (a) Capacity. Effective on the Commencement Date, the Company retains
Consultant with respect to the business of the Company and its subsidiaries to
be available on reasonable notice to help resolve significant customer or other
business issues arising in the areas of Consultant’s expertise (the “Duties”).
The Duties shall also include completion of the performance criteria set forth
in Schedule 2(c), attached hereto. Consultant hereby accepts such position upon
the terms and the conditions set forth herein, and shall perform such Duties.
          (b) Term and Operation. The consulting services will commence on the
Commencement Date and shall continue until, and shall end upon, the second
anniversary of the Commencement Date (the “Consulting Period”). Notwithstanding
the foregoing, in addition to termination of this Agreement by an Early
Termination defined in Section 1 above, this Agreement may be terminated by
Consultant in writing upon ninety (90) days written notice to the Company. This
Agreement will terminate automatically on the death of Consultant. This
Agreement shall terminate if Consultant becomes entitled to receive or receives
compensation or benefits from the Company pursuant to the Severance Protection
Agreement between Consultant and the Company. Additionally, the Company may
terminate this Agreement upon a material breach of this Agreement by Consultant
which is not cured within sixty (60) days following written notice of such
breach from Company.
          (c) Compensation. In consideration of Consultant’s performance of the
consulting services during the Consulting Period, the Company will make a
monthly payment to Consultant in an amount equal to $41,666. Each such payment
will be a separate payment and not one of a series of payments for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (“Section 409A”). Additionally, on
September 1, 2008 and provided that Consultant is in compliance with his
obligations hereunder, the Company shall grant 60,000 restricted stock units
(“RSUs”) to Consultant under the terms and provisions specified in
Schedule 2(c), attached hereto and made a part hereof. Consultant agrees that
this grant is not, and shall not be asserted or construed as, a benefit or
employee benefit plan within the meaning of Section 9 herein.
          (d) Reimbursement of Expenses. The Company shall reimburse Consultant
for all reasonable expenses incurred by Consultant in the performance of
Consultant’s duties under this Agreement during the Consulting Period and in
compliance with and subject to the expense reimbursement policies and procedures
of the Company. Included in such reimbursement shall be Consultant’s travel and
other expenses in connection with the customer visits referenced in
Schedule 2(c), attached hereto. Consultant shall not be obligated to make any
advance to or for the account of the Company, nor shall Consultant be obligated
to incur any expense for the account of the Company without assurance that the
necessary funds for the discharge of such expense will be provided.
Notwithstanding the foregoing, all expenses over

2



--------------------------------------------------------------------------------



 



$5,000.00 to be incurred by Consultant during the Consulting Period in
connection with this Agreement shall require the prior approval of the Company’s
Chief Administrative Officer. Each provision of reimbursement of expenses or
in-kind benefit pursuant to this Section 2(d) will be considered a separate
payment and not one of a series of payments for purposes of Section 409A.
          (e) Section 409A Delay. Notwithstanding any provisions of this
Agreement to the contrary, if Consultant is a “specified employee” within the
meaning of Section 409A, and determined in accordance with procedures adopted by
the Company, at the time of Consultant’s Separation from Service and if any
portion of the payments or benefits to be received by Consultant under this
Section 2 upon Consultant’s Separation from Service would be considered deferred
compensation under Section 409A, then the following provisions shall apply to
each such portion.
     (i) Each portion of such payments and benefits that would otherwise be
payable pursuant to this Section 2 during the six-month period immediately
following Consultant’s Separation from Service (the “Delayed Period”) shall
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date Consultant incurs a Separation from
Service or (ii) Consultant’s death (the applicable date, the “Permissible
Payment Date”).
     (ii) With respect to any amount of expenses eligible for reimbursement
under Section 2(d), such expenses shall be reimbursed by the Company within 60
calendar days (or, if applicable, on the Permissible Payment Date) following the
date on which the Company receives the applicable invoice from Consultant (and
approves such invoice) but in no event later than December 31 of the year
following the year in which Consultant incurs the related expenses.
     (iii) In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall
Consultant’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.
     (iv) “Separation From Service” shall be deemed to have occurred on the date
on which the level of bona fide services reasonably anticipated to be performed
by Consultant is less than fifty percent of the average level of bona fide
services performed by Consultant during the immediately preceding
thirty-six-month period.
          (f) Compliance with Code 409A. It is intended that any amounts payable
under this Agreement and the Company’s and Consultant’s exercise of authority or
discretion hereunder will comply with the provisions of Section 409A so as not
to subject Consultant to the payment of the additional tax, interest and any tax
penalty which may be imposed under Section 409A. In furtherance of this
interest, to the extent that any provision hereof would result in Consultant
being subject to payment of the additional tax, interest and tax penalty under
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into

3



--------------------------------------------------------------------------------



 



compliance with Code Section 409A; and thereafter interpret its provisions in a
manner that complies with Section 409A Code. Notwithstanding the foregoing, no
particular tax result for Consultant with respect to any income recognized by
Consultant in connection with the Agreement is guaranteed, and Consultant will
be responsible for any taxes, penalties and interest imposed on Consultant under
or as a result of Section 409A in connection with the Agreement.
     3. Non-Competition and Non-Solicitation Agreement. The Non-Competition and
Non-Solicitation Agreement between Consultant and the Company, a copy of which
is attached hereto as Exhibit A and made a part hereof, is hereby incorporated
into this Retirement and Consulting Agreement and any breach by Consultant of
the Non-Competition and Non-Solicitation Agreement shall be considered a
material breach of this Agreement which shall not be considered curable but
shall result in immediate termination of this Agreement and the Consulting
Period, notwithstanding Section 2(b) above.
     4. Confidentiality.
          (a) Consultant will keep in strict confidence, and will not, directly
or indirectly, at any time, disclose, furnish, disseminate, make available or,
except in the course of Consultant’s performance of services for the Company,
use any trade secrets or confidential business and technical information of the
Company or its customers or vendors, without limitation as to when or how
Consultant may have acquired such information. As used in this Agreement,
“Confidential Information” shall mean and include, without limitation, technical
or business information not readily available to the public or generally known
in the trade, including but not limited to the Company’s selling, manufacturing,
marketing, pricing, distribution and business plans, methods, strategies and
techniques; training, service and business policies and procedures; inventions;
ideas; improvements; discoveries; developments; formulations; ingredients;
recipes; specifications; designs; standards; financial data; customer and
supplier information; vendor and product information; customer and prospective
customer lists, other customer and prospective customer information; equipment;
mechanisms; processing and packaging techniques; trade secrets and other
confidential or business information, knowledge, data and know-how of the
Company and its Affiliates, whether or not they originated with Consultant or
information which the Company or its Affiliates received from third parties
under an obligation of confidentiality. Consultant specifically acknowledges
that all such confidential information, whether reduced to writing, maintained
on any form of electronic media, or maintained in the mind or memory of
Consultant and whether compiled by the Company, and/or Consultant, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention, disclosure or use of such information by Consultant during
the term of this Agreement (except in the course of performing services for the
Company) or after the termination of this Agreement shall constitute a
misappropriation of the Company’s trade secrets.
          (b) Consultant agrees that upon the expiration of this Agreement or
termination of Consultant’s performance of services, for any reason, Consultant
shall return to the Company, in good condition, all property of the Company,
including without limitation, the originals and all copies of any materials
which contain, reflect, summarize, describe, analyze or

4



--------------------------------------------------------------------------------



 



refer or relate to any items of information listed in Section 4(a) of this
Retirement and Consulting Agreement. In the event that such items are not so
returned, the Company will have the right to charge Consultant for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.
          (c) All elements of this Section 4 shall apply to and be in full force
and effect during the Employment Period, the Consulting Period, and the
Non-Compete Period, as set forth in the Non-Competition and Non-Solicitation
Agreement.
     5. Discoveries and Inventions; Work Made for Hire.
          (a) Consultant agrees that upon conception and/or development of any
idea, discovery, invention, improvement, software, writing or other material or
design that: (A) relates to the business of the Company, or (B) relates to the
Company’s actual or demonstrably anticipated research or development, or
(C) results from any services performed by Consultant for the Company,
Consultant will assign to the Company the entire right, title and interest in
and to any such idea, discovery, invention, improvement, software, writing or
other material or design. Consultant has no obligation to assign any idea,
discovery, invention, improvement, software, writing or other material or design
that Consultant conceives and/or develops entirely on Consultant’s own time
without using the Company’s equipment, supplies, facilities, or trade secret
information unless the idea, discovery, invention, improvement, software,
writing or other material or design either: (x) relates to the business of the
Company, or (y) relates to the Company’s actual or demonstrably anticipated
research or development, or (z) results from any work performed by Consultant
for the Company. Consultant agrees that any idea, discovery, invention,
improvement, software, writing or other material or design that relates to the
business of the Company or relates to the Company’s actual or demonstrably
anticipated research or development which is conceived or suggested by
Consultant, either solely or jointly with others, within one (1) year following
termination of this Agreement or any successor agreements shall be presumed to
have been so made, conceived or suggested in the course of Consultant’s
performance of services hereunder with the use of the Company’s equipment,
supplies, facilities, and/or trade secrets.
          (b) In order to determine the rights of Consultant and the Company in
any idea, discovery, invention, improvement, software, writing or other
material, and to insure the protection of the same, Consultant agrees that
during the term of this Agreement, and for one (1) year thereafter, Consultant
will disclose immediately and fully to the Company any idea, discovery,
invention, improvement, software, writing or other material or design conceived,
made or developed by Consultant solely or jointly with others. The Company
agrees to keep any such disclosures confidential. Consultant also agrees to
record descriptions of all work in the manner directed by the Company and agrees
that all such records and copies, samples and experimental materials will be the
exclusive property of the Company. Consultant agrees that at the request of and
without charge to the Company, but at the Company’s expense, Consultant will
execute a written assignment of the idea, discovery, invention, improvement,
software, writing or other material or design to the Company and will assign to
the Company any application for letters patent or for trademark registration
made thereon, and to any common-law or statutory copyright therein; and that
Consultant will do whatever may be necessary or desirable to enable the Company
to secure any patent, trademark, copyright, or other property

5



--------------------------------------------------------------------------------



 



right therein in the United States and in any foreign country, and any division,
renewal, continuation, or continuation in part thereof, or for any reissue of
any patent issued thereon. In the event the Company is unable, after reasonable
effort, and in any event after ten business days, to secure Consultant’s
signature on a written assignment to the Company of any application for letters
patent or to any common-law or statutory copyright or other property right
therein, whether because of Consultant’s physical or mental incapacity or for
any other reason whatsoever, Consultant irrevocably designates and appoints the
Senior Vice President and General Counsel of the Company or his or her designee
as Consultant’s attorney-in-fact to act on Consultant’s behalf to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, copyright or trademark.
          (c) Consultant acknowledges that, to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefore, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by Consultant during the term of this
Agreement shall be considered a “work made for hire” and that ownership of any
and all copyrights in any and all such items shall belong to the Company.
          (d) All elements of this Section 5 shall apply to and be in full force
and effect during the Employment Period, Consulting Period, and the Non-Compete
Period, as set forth in the Non-Competition and Non-Solicitation Agreement.
     6. Communication of Contents of Agreement. During the term of this
Agreement and for two (2) years thereafter, Consultant will communicate the
contents of Sections 4 and 5 of this Agreement and of the entire Non-Competition
and Non-Solicitation Agreement to any person, firm, association, partnership,
corporation or other entity that Consultant intends to be employed by,
associated with, or represent. During the term of this Agreement and for two
(2) years thereafter, Consultant will provide notice to the Company of any
person, firm, association, partnership, corporation or other entity that
Consultant becomes employed by, associated with, or represents.
     7. Non-Disparagement. During the Employment Period and during the
Consulting Period and for two (2) years following the expiration or termination
of this Agreement, Consultant agrees that he shall not make any disparaging
statement about the Company or any current or former officer, director or
employee of the Company to any past, present or future customers, employees,
clients, contractors, or vendors of the Company or to any news or communications
media or to any other person, orally or in writing or by any other medium of
communication (including but not limited to Internet communications such as
e-mails, message boards, “chat rooms” and web postings). As used herein, the
term “disparaging statement” means any communication, oral or written, which is
critical of or derogatory towards or which would cause or tend to cause
humiliation or embarrassment to or cause a recipient of such communication to
question the business condition, integrity, product, service, quality,
confidence or good character of the Company or any current or former officer,
director or employee of the Company.

6



--------------------------------------------------------------------------------



 



     8. Relief. Consultant acknowledges and agrees that the remedy at law
available to the Company for breach of any of Consultant’s obligations under
this Agreement would be inadequate. Consultant therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in this
Agreement, without the necessity of proof of actual damage.
     9. Independent Contractor. During the Consulting Period, Consultant will at
all times be and remain an independent contractor. Consultant shall exercise
Consultant’s own judgment as to the manner and method of providing the
consulting services to the Company, subject to applicable laws and requirements
reasonably imposed by the Company. Consultant acknowledges and agrees that,
during the term of this Agreement, Consultant will not be an employee of the
Company or any of its affiliates for purposes of federal, state, local or
foreign income tax withholding, nor unless otherwise specifically provided by
law, for purposes of the Federal Insurance Contributions Act, the Social
Security Act, the Federal Unemployment Tax Act or any Worker’s Compensation law
of any state or country and for purposes of any benefits provided to employees
of the Company or any of its affiliates under any employee benefit plan
currently in effect or which becomes effective during the term of this
Agreement. Consultant acknowledges and agrees that as an independent contractor,
Consultant will be required, during the term of this Agreement, to pay any
applicable taxes on the fees paid to Consultant. Consultant shall indemnify,
hold harmless and defend the Company for all tax and other liabilities
(including, without limitation, reasonable fees and expenses of attorneys and
other professionals) arising out of or relating to Consultant’s failure to
report and pay all employment income taxes or other taxes due on taxable amounts
paid to or on behalf of Consultant by the Company during the Consulting Period.
     10. Survival. Subject to any limits on applicability contained therein,
Sections 3, 4, 5, 6, 7, 8 and 10 through 16 hereof shall survive and continue in
full force in accordance with its terms notwithstanding any termination of this
Agreement.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability shall
not affect any other provision, but this Agreement shall be reformed, construed
and enforced as if such invalid or unenforceable provision had never been
contained herein.
     12. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.
     13. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

7



--------------------------------------------------------------------------------



 



     14. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Consultant, the Company and their respective
successors and assigns, except that neither party may assign any rights or
delegate any obligations hereunder without the prior written consent of the
other party. Consultant hereby consents to the assignment by the Company of all
of its rights and obligations hereunder to any successor to the Company by
merger or consolidation or purchase of all or substantially all of the Company’s
assets, provided such transferee or successor assumes the liabilities of the
Company hereunder.
     15. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the Commonwealth of
Pennsylvania. Consultant agrees that the state and federal courts located in
Allegheny County, Pennsylvania, shall have jurisdiction in any action, suit or
proceeding by or against Consultant based on or arising out of this Agreement
and Consultant hereby: (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process in connection with any action, suit or
proceeding against Consultant; and (c) waives any other requirement (whether
imposed by statute, rule of court or otherwise) with respect to personal
jurisdiction, venue or service of process.
     16. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Consultant, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

              H. J. HEINZ COMPANY
 
       
 
  By:   /s/ D. Edward I. Smyth 
 
       
 
      Name: D. Edward I. Smyth
Title: Senior Vice President and Chief Administrative Officer
 
       
 
      /s/ Jeffrey P. Berger
 
       
 
      Jeffrey P. Berger

8



--------------------------------------------------------------------------------



 



SCHEDULE 1
EVP & Chairman, Global Foodservice Position Description

 



--------------------------------------------------------------------------------



 



() [l29430al29430z0002.gif]

 



--------------------------------------------------------------------------------



 



() [l29430al29430z0003.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2(c)
The award of 60,000 restricted stock units (“RSUs”) on or around September 2008
to be valued at the closing price of Heinz Common Stock on the New York Stock
Exchange on the date of the grant, of which fifty percent (50%) would vest in
25% annual installments over four years commencing on the first anniversary of
the date of the grant (“Term Vested RSUs”), and the remaining 50% would vest on
the fourth anniversary of the grant provided Mr. Berger has achieved the
following performance criteria (“Performance Vested RSUs”) during the Consulting
Period:

  §   Four visits to or personal meetings with major foodservice customers of
the Company both in the U.S. and overseas during each twelve (12) month period
of the Consulting Period;     §   Each visit to a major foodservice customer
shall be followed within a reasonable period with a personal report to the
Company, by Consultant in which Consultant outlines recommendations for future
action with respect to such customer for increasing sales and profitability and
furthering the customer relationship.

With respect to both the Term Vested RSUs and Performance Vested RSUs, all
unvested RSUs, and any right to the grant or issuance of RSUs under this
Agreement, shall be forfeited, cancelled and terminated if Consultant commits a
material breach of the Non-Competition and Non-Solicitation Agreement, including
but not limited to a material breach of the non-competition, non-disparagement,
non-solicitation or confidentiality provisions thereof.
In case of Consultant’s death or permanent disability prior to the grant of
RSUs, no RSUs shall be granted or issued.
In the case of Consultant’s death or permanent disability following the grant of
RSUs, all RSUs shall continue and remain valid and enforceable and the
Performance Vested RSUs shall vest in accordance with the applicable vesting
schedule despite Consultant’s inability to perform the performance criteria in
this Schedule 2(c) and may be subject to acceleration of vesting as permitted by
the Plan and the Company.
If Consultant becomes entitled to receive or receives compensation or benefits
from the Company pursuant to the Severance Protection Agreement between
Consultant and Company, all RSUs granted, and any right to the grant or issuance
of RSUs, under this Agreement shall be forfeited, cancelled and terminated.
Termination of this Agreement by Consultant or upon the material breach of this
Agreement by Consultant shall be referred to as an “Agreement Termination”.

 



--------------------------------------------------------------------------------



 



  §   Upon Agreement Termination prior to the grant of RSUs, no RSUs shall be
granted and Consultant retains no rights to such RSUs.     §   Upon Agreement
Termination following the grant of RSUs, all unvested Performance Vested RSUs
shall be forfeited, cancelled and terminated and all other Term Vested RSUs,
either vested or unvested, shall continue and be in force; provided, however, if
Agreement Termination occurs due to a material breach of the Non-Competition and
Non-Solicitation Agreement, including the non-competition, non-disparagement,
non-solicitation or confidentiality provisions, then all unvested Performance
Vested RSUs, and unvested Term Vested RSUs are forfeited, cancelled and
terminated.

All RSUs to be granted hereunder shall be awarded pursuant to the Plan.
Consultant will be paid cash dividend equivalents for the RSUs under the Plan.
Payment of cash dividend equivalents, distribution of vested RSUs, and tax
withholding on distributed amounts will be in accordance with the form of Fiscal
Year 2008 Restricted Stock Unit Award Agreement as filed by the Company with the
United States Securities and Exchange Commission, and shall be subject to such
other terms and provisions as are set forth in such Form Agreement and as are
consistent with Consultant’s status as a consultant.

 



--------------------------------------------------------------------------------



 



NON-COMPETITION AND NON-SOLICITATION AGREEMENT
     THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the “Agreement”), is
made and entered into this 31st day of January, 2008, by and between Jeffrey P.
Berger, an individual (“Mr. Berger”) and H. J. Heinz Company and its
subsidiaries and affiliates (collectively, the “Company”).
WITNESSETH:
     WHEREAS, Mr. Berger is currently employed by the Company on an at-will
basis as the Executive Vice President of H. J. Heinz Company;
     WHEREAS, the Company shall continue to employ Mr. Berger through Company
Fiscal Year 2008 and to offer him a consulting agreement of a maximum duration
of twenty-four (24) months, commencing immediately following the end of Company
Fiscal Year 2008, each at mutually agreed levels of compensation, pursuant to
the terms of a Retirement and Consulting Agreement, a copy of which is attached
hereto and made a part hereof, that the parties hereto have entered into;
     WHEREAS, Mr. Berger desires to accept the aforementioned proposal and to be
bound by the non-competition, non-solicitation, and other obligations under this
Agreement; and
     NOW, THEREFORE, in consideration of the premises and the mutual promises
that this Agreement contains and other good and valuable consideration, the
receipt and adequacy of which Mr. Berger acknowledges, the parties, intending to
be bound legally, agree as follows:
     1. Consideration. Mr. Berger acknowledges and agrees that he has obtained
from the Company the Retirement and Consulting Agreement. Mr. Berger
acknowledges and agrees that the benefits set forth in the Retirement and
Consulting Agreement are full and adequate consideration for this Agreement.
     2. Separation Date. For the purposes of this Agreement, the date on which
Mr. Berger ceases to perform services for the Company pursuant to the Retirement
and Consulting Agreement shall be deemed his “Separation Date”. If there is an
early termination of Mr. Berger’s employment under the Retirement and Consulting
Agreement, the date of such early termination shall become the Separation Date.
Otherwise, the Separation Date is the expiration or termination date of the
Consulting Period pursuant to the Retirement and Consulting Agreement.
Mr. Berger acknowledges and agrees that he shall have received full
consideration for his non-competition and other obligations hereunder whether or
not he is employed by the Company through the end of Company Fiscal Year 2008
and is retained as a consultant through the full term of the Retirement and
Consulting Agreement. If Mr. Berger’s employment is terminated prior to the
Commencement Date under the Retirement and Consulting Agreement, or if
Mr. Berger’s consulting services are terminated prior to May 1, 2010 under the
terms of the Retirement and Consulting Agreement,

 



--------------------------------------------------------------------------------



 



Mr. Berger’s obligations under this Agreement shall remain in full force and
effect, for the entire Non-Compete Period, as defined below.
     3. Acknowledgments. Mr. Berger acknowledges and agrees that:
          (i) The Company and its Affiliates are engaged in the businesses of
manufacturing and selling certain food products in retail, foodservice, and
other distribution channels in the United States, Canada, and throughout the
world;
          (ii) It is reasonable and necessary for the protection of the business
and goodwill of the Company and its Affiliates for Mr. Berger to enter into an
agreement respecting non-competition and non-solicitation as set forth in this
Agreement;
          (iii) It is reasonable for the parties to fix the duration of the
non-competition provisions to the period set forth herein, including for the
reason that Mr. Berger, pursuant to the Retirement and Consulting Agreement, has
been offered the opportunity to perform consulting services for the Company for
substantial compensation for a period equivalent to the full term of the
restrictions herein;
          (iv) Mr. Berger has business experience and abilities such that he
would be able to obtain employment in a business different in nature from the
Restricted Business (as defined below);
          (v) Mr. Berger agrees that the Company and its Affiliates would suffer
irreparable injury if Mr. Berger breaches the non-competition provisions set
forth in this Agreement;
          (vi) As used in this Agreement, the term “Affiliates” shall mean any
company that controls, is controlled by, or is under common control with H. J.
Heinz Company, including, but not limited to, any direct or indirect subsidiary
or division of H. J. Heinz Company; and
          (vii) As used herein, the term “Confidential Information” shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries; devices; developments; formulations; ingredients;
recipes; specifications; designs; standards; financial data; sales, marketing,
pricing and distribution plans, techniques and strategies; customer and supplier
information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company and its Affiliates, whether or not
they originated with Mr. Berger, or information which the Company or its
Affiliates received from third parties under an obligation of confidentiality.
     4. Restrictions on Competition; Non-Solicitation. Based on the foregoing,
and in consideration of the benefits set forth in the Retirement and Consulting
Agreement as set forth in Section 1 above, Mr. Berger agrees as follows:

2/6



--------------------------------------------------------------------------------



 



          (i) From the date of this Agreement through the Separation Date and
for a period of twenty-four (24) months after the Separation Date (which period
beginning on the date of this Agreement shall be referred to as the “Non-Compete
Period”), Mr. Berger shall not, without the prior written consent of the
Company, engage directly or indirectly in the business of developing,
manufacturing, processing, producing, promoting, marketing, distributing, or
selling anywhere in the world (i) products, processes or services for Nestle
S.A., Unilever N.V., Campbell Soup Company, or ConAgra Foods, Inc. or any of
their subsidiaries or affiliates anywhere in the world; (ii) any food product,
process, or service that competes with a product, process, or service of the
Company or its Affiliates upon or with which Mr. Berger worked during his last
two (2) years of his employment with the Company, including without limitation
any processed food product packaged in portion control containers (including but
not limited to cups, packets, and pouches); or (iii) any product (including food
and non-food products), process or service whatsoever used in or marketed to the
Foodservice Industry, as defined below (collectively, the “Restricted
Business”). The Foodservice Industry shall mean that portion of any business
that involves the operation of commercial and non-commercial food service
establishments in any of the following: food service restaurants; fast-service
restaurants; hospitals; business and industry; military feedings; vending
feedings; athletic and entertainment facilities; airlines; schools; colleges and
universities; warehouse; convenience store feedings; delicatessens; supermarket
feedings; deli departments; and club stores.
          (ii) Mr. Berger shall be deemed to be engaged in the Restricted
Business directly if he is an officer, director, trustee, agent, or partner of,
a consultant or advisor to or for, a shareholder in, or a holder of any
financial interest in any Restricted Business. The foregoing shall not be
construed to prohibit the mere ownership by Mr. Berger of investments
representing less than a 5% interest in the securities of any company if such
securities are included in the National Market Securities list of the National
Association of Securities Dealers, Inc. Automated Quotation System or listed on
any national securities exchange.
          (iii) The geographic scope of the covenant of Mr. Berger not to
compete against the Company and its Affiliates shall be anywhere in the world
for the Non-Compete Period.
          (iv) During the term of the Non-Compete Period, Mr. Berger agrees that
he shall not, nor will he permit any company or other business entity controlled
by him to, directly or indirectly, solicit or induce, or attempt to solicit or
induce, any employee of the Company or its Affiliates to leave the employ of the
Company or its Affiliates for any reason whatsoever.
          (v) Mr. Berger covenants and agrees that during the Non-Compete
Period, Mr. Berger shall not, directly or indirectly, acting alone or in
conjunction with others induce any customer or prospective customer of the
Company to patronize any business which is competitive with the Company;
canvass, solicit, or accept from any customer or prospective customer of the
Company any business which is competitive with the Company; request or advise
any individual or entity which is a customer of the Company to withdraw,
curtail, or cancel any such customer’s business with respect to the Company; or
interfere with the Company’s business relationship with any customers or
suppliers or prospective customers or prospective suppliers of the Company.

3/6



--------------------------------------------------------------------------------



 



          (vi) Mr. Berger further promises and agrees that he shall not, during
the term of the Non-Compete Period or at any time thereafter, use for himself or
disclose Confidential Information to any person or entity without the prior
written consent of the Company.
          (vii) Mr. Berger covenants and agrees that during the Non-Compete
Period, or at any time thereafter, Mr. Berger shall not make any disparaging
statement about the Company or any current or former officer, director or
employee of the Company to any past, present or future customers, employees,
clients, contractors, or vendors of the Company or to any news or communications
media or to any other person, orally or in writing or by any other medium of
communication (including but not limited to Internet communications such as
e-mails, message boards, “chat rooms” and web postings). As used herein, the
term “disparaging statement” means any communication, oral or written, which is
critical of or derogatory towards or which would cause or tend to cause
humiliation or embarrassment to or cause a recipient of such communication to
question the business condition, integrity, product, service, quality,
confidence or good character of the Company or any current or former officer,
director or employee of the Company.
     5. Extension of Non-Compete Period. If it shall be judicially determined
that Mr. Berger has violated his non-compete or non-solicitation obligations
under this Agreement, then the period applicable to each obligation that
Mr. Berger shall have been determined to have violated shall automatically be
extended by a period of time equal in length to the period during which such
violation(s) occurred.
     6. Authorization to Modify Restrictions. It is the intention of the Company
and Mr. Berger that the provisions of this Agreement shall be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision of this Agreement
shall not render unenforceable, or impair, the remainder of this Agreement. If
any provision, or any part of this Agreement, is held to be unenforceable
because of the duration, area, and/or scope of such provision, the parties agree
that the court making such determination shall have the power to reduce the
duration, area, and/or scope of such provision, and/or to delete specific words
or phrases, and in its reduced form such provisions shall then be enforceable
and shall be enforced.
     7. Severability. Subject to paragraph 6 above, the provisions of this
Agreement are severable. If any part of this Agreement is found to be
unenforceable, the other sections shall remain fully valid and enforceable.
     8. Injunctive Relief/Remedies. Mr. Berger agrees that any remedy at law
will be inadequate for any breach or threatened breach by Mr. Berger of any of
the covenants contained in Section 4 of this Agreement and that any breach or
threatened breach of such covenants would cause such immediate, irreparable, and
permanent damages as would be impossible to ascertain. Therefore, Mr. Berger
agrees and consents that, in the event of any breach or threatened breach of the
covenants contained in Section 4 of this Agreement, in addition to any and all
other remedies available to the Company for such breach or threatened breach,
including a recovery of damages, the Company shall be entitled to obtain
preliminary or permanent injunctive relief without the necessity of proving
actual damages by reason of such breach or threatened breach and, to the extent

4/6



--------------------------------------------------------------------------------



 



permitted by applicable law, a temporary restraining order (or similar
procedural device) may be granted immediately upon the commencement of such
action.
     9. Consent to Jurisdiction/Venue/Service of Process. This Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania. Mr. Berger hereby irrevocably waives any objection which he now or
hereafter may have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement brought in the United States District Court
for the Western District of Pennsylvania or the Court of Common Pleas of
Allegheny County, Pennsylvania and any objection on the ground that any such
action or proceeding in either of such Courts has been brought in an
inconvenient forum. In this regard, Mr. Berger hereby irrevocably submits to the
personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement. Mr. Berger further hereby irrevocably consents to the service of any
summons and complaint and any other process which may be served in any action or
proceeding arising out of or related to this Agreement brought in the United
States District Court for the Western District of Pennsylvania or the Court of
Common Pleas of Allegheny County by the mailing by certified or registered mail
of copies of such process to Mr. Berger at his last known address on file at the
Company. Mr. Berger and the Company acknowledge that the forums designated
herein present the most convenient forums for both parties, and Mr. Berger
waives any objections to inconvenience of forum, venue, and personal
jurisdiction of the Court.
     10. Waiver. The failure of the Company to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions; nor shall the Company be prevented from thereafter enforcing each
and every provision of this Agreement. Instead, this Agreement shall remain in
full force and effect as if such forbearance or waiver had not occurred.
Further, in an action by the Company to enforce this Agreement, any claims
asserted by Mr. Berger against the Company shall not constitute a defense to the
Company’s action.
     11. Interpretation. This Agreement shall be construed as a whole according
to the fair meaning of its language and, regardless of who is responsible for
its original drafting, shall not be construed for or against either party. The
captions of the various sections of this Agreement are included for convenience
of reference only and shall in no way affect the construction or interpretation
of this Agreement.
     12. Governing Law. This Agreement shall be governed by and construed
according to the laws of the Commonwealth of Pennsylvania, without regard to its
choice of law provisions.
     13. Non-Reliance. Mr. Berger represents and acknowledges that in executing
this Agreement he does not rely and has not relied upon any representation or
statement by the Company or any of its Affiliates or their attorneys not set
forth in this Agreement with regard to the subject matter, basis, or effect of
this Agreement or otherwise.
     14. Assignment. Mr. Berger expressly acknowledges and agrees that this
Agreement, and the obligations and covenants of Mr. Berger hereunder, may be
assigned by the Company only,

5/6



--------------------------------------------------------------------------------



 



in whole or in part, to any person or entity that acquires the Company or all or
any portion of the business in which Mr. Berger was employed by the Company.
     15. Entire Agreement. This Agreement executed by Mr. Berger and the Company
on the dates set forth below set forth the entire agreement between the parties
on the subject matter of this Agreement and fully supersedes all prior
agreements or understandings between the parties pertaining to the subject
matter of this Agreement except as set forth in the Retirement and Consulting
Agreement. This Agreement may not be amended or modified except by a written
instrument signed by Mr. Berger and a duly authorized representative of the
Company.
     16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.



Mr. berger acknowledges: (i) that he has read and understands the provisions of
this Agreement; (ii) that he enters this Agreement voluntarily and for full and
sufficient consideration; (iii) that he has had the opportunity to consult with
counsel of his choosing; (iv) that the provisions of this Agreement are
reasonable; and (v) that his experience and capabilities are such that the
provisions of this Agreement will not prevent him from earning his livelihood.
     IN WITNESS WHEREOF, each party has signed or caused its representative to
sign this Agreement on the dates indicated below.

                     
Date:
  January 31, 2008        /s/ Jeffrey P. Berger                                
  Jeffrey P. Berger    
 
                   
 
                                H. J. HEINZ COMPANY    
 
                   
Date:
  January 31, 2008        By:   /s/ D. Edward I. Smyth     
 
                   
 
                   
 
          Name:   D. Edward I. Smyth     
 
                   
 
                   
 
          Title:   Senior Vice President and
Chief Administrative Officer     
 
                   

6/6